PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Carol, Paula
Application No. 12/796,399
Filed: 8 Jun 2010
For: PORTABLE HANGING KNITTING NEEDLE AND ACCESSORY HOLDER

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed September 30, 2021, and supplemented on October 4, 2021.  

The petition under 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to file a timely and proper reply within the meaning of 37 CFR 1.113 to the final Office action mailed October 17, 2011, which set a three-month shortened statutory period for response from the mailing date of the Office action. Petitioner did not obtain any extensions of time under the provisions of 37 CFR 1.136(a). Accordingly, the application became abandoned on January 18, 2012. On May 9, 2012, the Office mailed a Notice of Abandonment, indicating the application was abandoned because the USPTO had not received a reply to the final Office action mailed October 17, 2011. 

On June 23, 2021, applicant filed a petition under 37 CFR 1.137(a) to revive the application, including the requisite petition fee of $525. On August 26, 2021, the Office issued a decision dismissing the petition for failure to file a proper reply and additional information regarding the extended period of delay. On September 30, 2021, applicant filed the present renewed petition under 37 CFR 1.137(a) to revive the application.

Applicant has satisfies the requirements of 37 CFR 1.137(a). Applicant submitted (1) the required reply in the form of a Request for Continued Examination (and $340 fee) and an amendment, (2) a $525 petition fee, and (3) an acceptable statement of unintentional delay. Additionally, applicant, Paula Carol, through her patent attorney, provided a sufficient explanation of the circumstances surrounding the delay and exhibits that support a conclusion that the entire delay was unintentional.


This application is being referred to Technology Center Art Unit 3788 for consideration of the reply to the final Office action filed on September 30, 2021.

Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET